DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on April 12, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-12 have been amended.  Accordingly, claims 1-12 are pending in this application, with an action on the merits to follow regarding claims 1-12.
Because of the applicant's amendment, the following in the office action filed December 11, 2020, are hereby withdrawn: 
Claim rejections under 35 USC 112a.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claim 1, line 25 should recite, “wherein each of the two free sections of the las measures at least 40 cm so the two free sections can be wrapped….:”;
Claim 1 recites the limitations "the following" in line 29, “the front” in line 30, “the neck” in line 31, “the back” in line 31, “the chest” in line 36, “the waist” in line 38, “the thighs” in line 40, and “the other” in line 43.  There is insufficient antecedent basis for these limitation in the claim and Applicant should amending to recite, “a” or “an” the first time a structure is introduced;
Claim 1, line 32 should recite, “…wherein the indentation is open to fit the left and right shoulder outer portions….”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite as it recites, “wherein each attachment piece is formed by a double buttonholes eyelet piece having two buttonholes, each double buttonholes eyelet piece being folded back onto itself, whereby having its two buttonholes aligned, with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 11-12 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Burda Style Magazine (Caftan with Tie Binds, https://www.burdastyle.com/projects/32011-caftan-with-tie-bands/instructions/2, hereafter “Burda”) in view of Younghusband (US 2698944).
Regarding claim 1, Burda discloses a convertible garment (garment shown in annotated Fig. 2) wearable in several configurations of wearing by an individual/user (as the wearer shown in Fig. 1 is capable of wearing the garment in an configuration they may choose; further, Examiner notes statements of intended use such as “for a footwear” have been fully considered, however, they are deemed to not impose any structural limitations that distinguish over the cited references), the garment defined by a symmetric longitudinal plane, a front, a back, a left and a right (see annotated Fig. 2), the garment comprising: - a front panel and a back panel bound together at an intermediary area by a left junction and a right junction located a left side and a right side of a central aperture respectively (see annotated Fig. 2), with an indentation extending from a front side of the central aperture (as seen in annotated Fig. 2, further see Steps 6 and 8 indicated an open slit which is considered to be the indentation),  the central aperture having an edge (circumferential perimeter of the central aperture,) and the front panel and the back panel each having a left lateral border and a right lateral border (see annotated Fig. 2), the garment being deprived of a stitching connection joining the left lateral border of the front panel to the left lateral border of the back panel, and deprived of a stitching connection joining the right lateral border of the front panel to the right lateral border of the left panel (as can be seen in annotated Fig. 2, side edges of the panels are not joined by a stitching connection, further the front and back panels are not disclosed as being joined by stitch along the lateral edges in steps 1-10), - at least two seam connections, wherein the at least two seam connections comprises a 
Burda does not expressly disclose a lash comprising a central section fixed on the edge of the central aperture but not on the edge of the indentation, and two free sections, each extending from a respective left side and a right side of the central section; and wherein the edge of the central aperture, excluding the indentation, exhibits a developed length denoted LD, is comprised between 60 cm and 100 cm, wherein an edge of the indentation exhibits a developed length denoted LF, wherein said developed length LF is comprised between 10 cm and 25 cm, wherein each of the two free section of the lash measures at least 40 cm so they can be wrapped around the user’s body, whereby the length LD, length LF and the two free sections of the lash are such that the garment is selectively convertible between each of the following configurations of wearing: - a tunic configuration, with the two free sections of the lash knotted either at the front of the neck or at the back of the neck of the user, - a poncho configuration with bare shoulders, wherein the indentation is open to fit left and right shoulder outer portions, wherein the indentation is open to fit left and right shoulder outer portions, and with the two free sections of the lash knotted at the back of the neck of the user, - a backless dress configuration, wherein the central aperture encompasses the chest of the user, with the two free sections of the lash knotted at the back of the neck of the user, and - a skirt configuration, wherein the central aperture encompasses the waist of 
Younghusband teaches a reconfigurable garment comprising a lash (combination of 23/32/33) comprising a central section (23) fixed on the edge of the central aperture (22) but not on the edge of the indentation (as it only extends around the neck opening and not down the front line of the garment), and two free sections (33), each extending from a respective left side and a right side of the central section (best seen in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the lash to the central opening of Burda as taught by Younghusband in order to make the neck “expansible for a snug fit around the neck, head or waist of the wearer” (col. 2, lines 568-69)  and “to form tie strings which are useful when the garment is worn as a turban or apron” (col. 3, lines 15-20).
The combined garment of Burda and Younghusband does not expressly disclose and wherein the edge of the central aperture, excluding the indentation, exhibits a developed length denoted LD, is comprised between 60 cm and 100 cm, wherein an so they can be wrapped around the user’s body.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the central opening, indentation, and lash length within the above ranges or values in order to allow for the overall opening to be large enough so that the garment may be pulled over the head of the wearer without damaging the wearer’s hairstyle, and for fitting around and fastening at the user’s waist when worn in an alternate configuration (see col. 4, lines 30-34 of Younghusband) and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Further, the length of the lash is a results effective variable with the results being how the garment can be used in alternate configurations (see col. 4, lines 30-34 of Younghusband) and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
When used in combination, the combined garment of Burda and Younghusband discloses whereby the length LD, length LF and the two free sections of the lash are such that the garment is selectively convertible between each of the following configurations of wearing: - a tunic configuration, with the two free sections of the lash knotted either at the front of the neck or at the back of the neck of the user, - a poncho configuration with bare shoulders, wherein the indentation is open to fit left and right shoulder outer portions, wherein the indentation is open to fit left and right shoulder outer portions, and with the two free sections of the lash knotted at the back of the neck of the user, - a backless dress configuration, wherein the central aperture encompasses the chest of the user, with the two free sections of the lash knotted at the back of the neck of the user, and - a skirt configuration, wherein the central aperture encompasses the waist of the user, wherein the two free sections of the lash are knotted in front of or behind the waist of the user, wherein the left-hand and the right-hand seam connections fall outside the thighs of the user, and the garment can be worn further in: an asymmetric configuration, wherein the garment covers one shoulder of the user but not the other, wherein the indentation is completely open, with the two free sections of the lash knotted at the back of the neck of the user, or a sarouel configuration, wherein the left-hand and the right-hand seam connections locate between the thighs of the user, wherein the two free sections of the lash are knotted in front of or behind the waist of the user (as the combined garment of Burda and Younghusband disclose the claimed structure, each of these configurations of wearing the garment is possible given at least one wearer such as an XXS Petite sized female such that their waist, high bust and shoulders are less than or equal to the claimed dimensions).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the structure to perform such functions, as Examiner has explained after each functional limitation.

Regarding claim 3, the modified garment of Burda discloses further comprising a belt (see annotated Fig. 2 of Burda) configured to be threaded through the passages (as can be seen in annotated Fig. 2 of Burda, the belt is capable of extending through each of the passages).  
Regarding claim 4, the modified garment of Burda discloses all the limitations of claim 1 but does not expressly disclose wherein a length separating the right-hand seam connection and the left-hand seam connection is comprised between 50 cm and 85 cm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the seam connections within the above ranges in order to allow for the overall width to be large enough so to accommodate wearers of various sizes, and a single wearer who may increase in size over time, and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are 
Regarding claim 7, the modified garment of Burda discloses wherein the front panel and the back panel have substantially a same size (as can be seen in annotated Fig. 2, the front and back panels are substantially the same size and shape), but does not expressly disclose the front and back panels with a height being comprised between 55 cm and 100 cm, and a width B being comprised between 70 cm and 115cm.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the height and width of the garment within the above ranges in order to achieve the desired aesthetic of the wearing by allowing for the proper length for his/her proportions and the desired amount of flow/drape of a given fabric, and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
	Regarding claim 8, the modified garment of Burda discloses wherein each of the left and right junctions (see annotated Fig. 2 of Burda) is formed by seams (as disclosed in Step 7 of Burda).  
Regarding claim 9, the modified garment of Burda discloses wherein each of the right and left seam connections (see annotated Fig. 2) are located away from a top end of the garment (as can be seen in annotated Fig. 2), but does not expressly disclose wherein the right and the left seam connections are located away from a top end of the garment at a distance comprised between 35 cm and 45 cm. 

Regarding claim 11, the combined garment of Burda and Richards does not expressly disclose wherein said developed length LD is comprised between 70cm and 95cm, and said developed length LD is comprised between 14CM and 25cm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the central opening and indentation within the above ranges in order to allow for the overall opening to be large enough so that the garment may be pulled over the head of the wearer without damaging the wearer’s hairstyle, and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 12, the modified garment of Burda discloses all the limitations of claims 1 and 4 above but does not expressly disclose wherein the length separating the right-hand seam connection and the left-hand seam connection is comprised between 72 cm and 75 cm.  However, it would have been obvious to one having ordinary skill in .

Claims 5-6 (claim 6 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Burda and Younghusband as applied to claim 1 above, and further in view of Macrides (US RE24461).
	Regarding claim 5, the combined garment of Burda and Younghusband discloses all the limitations of claim 1, but does not expressly disclose wherein there is provided a right-side attachment piece forming the right-hand seam connection and a left-side attachment piece forming the left-hand seam connection, each attachment piece being sewn to the back panel and to the front panel.
	Macrides teaches garments with a connection between a front and an a back panel (see Fig. 5) wherein there is provided a right-side attachment piece (11 at a first buttonhole) forming the right-hand seam connection (14) and a left-side attachment piece (11 at a second buttonhole) forming the left-hand seam connection (13), each attachment piece being sewn to the back panel and to the front panel (via 5/13/14).

Regarding claim 6, the combined garment of Burda and Younghusband discloses all the limitations of claim 1, but does not expressly disclose wherein there is provided a right-side attachment piece forming the right-hand seam connection and a left-side attachment piece forming the left-hand seam connection, each attachment piece being sewn to the back panel and to the front panel, wherein there is provided a right-side attachment piece forming the right-hand seam connection and a left-side attachment piece forming the left-hand seam connection, each attachment piece being sewn to the back panel and to the front panel, wherein each attachment piece is formed by a double buttonholes eyelet piece having two buttonholes, each double buttonholes eyelet piece being folded back onto itself, whereby having its two buttonholes aligned, with the first and second slits of the right passage, to form together a way to allow a belt to pass through the right passage, and wherein the two buttonholes of the left-side attachment piece are aligned with the first and second slits of the left passage to form together a way to allow the belt to pass through the left passage.
Macrides teaches garments with a connection between a front and an a back panel (see Fig. 5) wherein there is provided a right-side attachment piece (11 at a first buttonhole) forming the right-hand seam connection (14) and a left-side attachment piece (11 at a second buttonhole) forming the left-hand seam connection (13), each to form together a way to allow a belt to pass through the right passage (as a passage is formed, a belt is capable of extending therethrough), and wherein the two buttonholes of the left-side attachment piece are aligned with the first and second slits of the left passage (as the two button holes in 11 align with the buttonhole on the front side of 2 and the buttonhole on the back side of 2 as shown in Fig. 5) to form together a way to allow the belt to pass through the left passage (as a passage is formed, a belt is capable of extending therethrough).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a folded over attachment piece in-between each of the seam connections of Burda as taught by Macrides in order to reinforce the seam connection and prevent puckering that can arise without sufficient reinforcement.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Burda and Younghusband as applied to claim 1 above, and further in view of Einstein (US 2555962).

Einstein teaches a garment wherein the front and back panels are made integrally from a single piece of cloth (1, see Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the front and back panels of Burda to be integrally formed from a single piece as taught by Einstein in order “to provide means for decreasing the production cost” (col. 1, lines 9-12 of Einstein) as less cutting and sewing operations are involved in the manufacture of the garment.

    PNG
    media_image1.png
    887
    957
    media_image1.png
    Greyscale

Annotated Fig. 2 (Burda)
Response to Arguments
Applicant’s arguments, filed March 4, 2021, with respect to the 35 USC 103 rejection of claim 1 with respect to the use of Richards (US 2136889), have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be 
Applicant's additional arguments filed March 4, 2021 regarding the 35 USC 103 rejections of claim 1 have been fully considered but they are not persuasive. Applicant argues:
Burda teaches long vertical side seams and silk chiffon and therefore render it impossible to be convertible to the various claimed wear configurations.  Examiner respectfully disagrees.  Regardless of the length of the side seams and the suggested material, there is no reason the garment of Burda cannot be converted to different styles of wear as the structure of the garment as modified in the rejection above is capable of being worn in each configuration on a given wearer.  Further, Examiner notes, the various configurations are functional/intended use limitations and as such the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this particular case, as the modified garment of Burda, discloses the claimed structure, then it is capable of being worn in each configuration.
Burda is completely silent as to the use of the neck aperture as anything other than for the neck and therefore does not read on the claimed limitations.  Examiner respectfully disagrees and reminds applicant the various claimed configurations of wear are functional/intended use 
Burda is mute about the claimed lash. Such an argument is not relevant as Examiner does not disclose Burda as having a lash.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the dependent claims have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732